Citation Nr: 0607167	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-28 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for a right hip 
stress reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1994 to 
November 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted entitlement to service 
connection for a right hip disability and assigned a 
noncompensable rating thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran maintains full range of motion in his right 
hip with flexion to 125 degrees and extension to 30 degrees.

3.  The veteran experiences intermittent pain in the right 
hip due to a stress reaction.


CONCLUSION OF LAW

Criteria for a 10 percent rating for a right hip stress 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003 and 5022 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not given VCAA notice prior to the 
appealed AOJ decision.  The Court, however, specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or Board, even though he declined to 
do so.  The veteran specifically withdrew his request for a 
hearing before the Board in June 2005.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that his right hip disability is more 
severe than rated.  He has specifically requested that a 
compensable rating be assigned due to pain and limited motion 
in the right hip joint.  The veteran also advised VA in 
September 2003 that he had missed two days from work due to 
his hip disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's right hip stress reaction has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5022, for 
periostitis because there is not a diagnostic code that sets 
forth criteria for assigning disability evaluations for the 
exact disability experienced by the veteran.  The Board 
notes that when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" by using the first two digits of that part 
of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding "99" for 
the unlisted condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 5022 requires rating based on limitation of 
motion of the affected part or as degenerative arthritis.  A 
10 percent rating may be assigned under Diagnostic Code 5251 
when there is limitation of extension in the hip joint to 5 
degrees, and a 10 percent rating may be assigned under 
Diagnostic Code 5252 when there is limitation of flexion in 
the hip joint to 45 degrees.  Diagnostic Code 5003 allows 
for two methods of assigning disability evaluations.  
Specifically, the disability may be rated on the basis of 
limitation of motion when it is objectively shown using the 
diagnostic codes associated with the specific joint or 
joints involved, or, in the absence of limitation of motion, 
a 10 percent evaluation will be assigned when there is 
evidence of involvement of two or more major joints or two 
or more minor joint groups, and a 20 percent evaluation will 
be assigned when there is evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The medical evidence clearly shows that the veteran was 
discharged from service with low back pain and right hip pain 
as well as multiple lipomas in the sacro-iliac region of the 
back.  His right hip pain was characterized as a stress 
reaction as there was no x-ray evidence of degenerative 
changes.  There is no evidence of limited motion in the right 
hip, but there are consistent complaints of pain with 
activities.  There is nothing in the record to suggest that 
the veteran has ever experienced an incapacitating symptom 
episode.


Upon VA examinations in both August 2002 and November 2004, 
the veteran had full range of motion in his right hip joint 
with flexion to 125 degrees and extension to 30 degrees.  He 
had minimal complaints of pain and/or discomfort in the hip 
joint and reported in November 2004 having not missed work in 
eighteen months.

Treatment records dated from 2002 to 2004 show that the 
veteran participated in physical therapy and had continuing 
complaints of right hip pain.  The VA examiner who reviewed 
the veteran's records, interviewed the veteran and examined 
the veteran in November 2004 opined that the majority of the 
veteran's discomfort was emanating from his right hip.  It 
was noted that there was minimal, if any, functional 
impairment.

The Board points out that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
when resolving all reasonable doubt in favor of the veteran, 
criteria for a 10 percent rating have been met based on 
complaints of pain in at least two joints with no compensable 
level of limited motion.  Specifically, the veteran has been 
treated for pain in the right hip joint and in the sacro-
iliac region.  There is no evidence of limited motion, much 
less motion so limited as to allow for assignment of a 
compensable rating under Diagnostic Codes 5251 or 5252.  
Thus, when considering the veteran's periodic pain, a 10 
percent rating is assigned under Diagnostic Code 5003.  A 
higher rating may not be assigned under Diagnostic Code 5003 
as there is no evidence of incapacitating symptom episodes.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right hip disability, but he 
did note on two occasions that he missed a few days from work 
because of hip pain.  Notwithstanding those statements, the 
veteran has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings and the Board has been similarly 
unsuccessful in locating such factors.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his right hip disability and his treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by occasional 
pain and limitation in the hip has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent rating 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is denied on an extra-schedular basis.


ORDER

A 10 percent rating for a right hip stress reaction is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


